Citation Nr: 0801973	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  07-18 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lupus erythematosus, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran reportedly had active service from July 1964 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the RO 
which denied service connection for lupus erythematosus.  A 
hearing before the undersigned acting member of the Board was 
held in Washington, D.C. in November 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Lupus erythematosus was not present in service or until 
many years after service, and there is no competent medical 
evidence that any current lupus is related to service, to 
include as due to herbicide exposure.  


CONCLUSION OF LAW

The veteran's lupus erythematosus is not due to disease or 
injury which was incurred in or aggravated by service, and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for lupus 
erythematosus, to include as due to herbicide exposure, any 
questions as to the appropriate disability rating or the 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence showing that he had a 
disability at present, which was related to service; of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  

The service medical records and all private medical records 
identified by the veteran have been obtained and associated 
with the claims file.  The veteran also testified at a 
hearing before the undersigned acting member of the Board in 
Washington, D.C. which was held in November 2007.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative had actual knowledge of the evidence that is 
required to be submitted in this case and, based on the 
veteran's contentions as well as the communications provided 
to the veteran and his representative by the VA, it is 
reasonable to expect that the veteran understood what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the issue to be 
decided herein, the Board concludes an examination is not 
needed because there is no persuasive evidence of in-service 
disease or injury or a presumptive disease which would 
support incurrence or aggravation and an indication that the 
current condition is related to service.  

Subsequent to the hearing which was conducted in November 
2007, the veteran submitted directly to the Board a statement 
and a photograph which shows a skin disorder.  The RO has not 
reviewed this evidence and no waiver was received.  The Board 
finds, however, that the evidence is duplicative of evidence 
previously of record and already considered by the RO.  The 
fact that the veteran currently has a skin disorder is 
established.  The arguments contained in the letter are 
identical to those advanced by the veteran previously.  The 
Board finds no prejudice will result by the failure to remand 
the issue on appeal back to the RO for consideration of this 
evidence.  



  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne 
form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

At the personal hearing in November 2007, the veteran 
testified that he did not have any symptoms of lupus in 
service.  He said that he first developed blisters on his 
skin shortly after discharge from service, but did not seek 
any medical attention.  He testified that he did not know 
what caused his lupus but believed that it may be due to 
stress or possibly related to exposure to herbicide agents 
while serving in Vietnam.  He testified that no doctor had 
ever related his lupus to exposure to herbicide agents and 
said that it took them a couple of years just to figure out 
that he had lupus.  

Other than a fungal infection of the crotch in January 1964, 
and a non-inflammatory rash, diagnosed as tinea versicolor in 
May and June 1967, the service medical records showed no 
complaints, treatment, abnormalities, or diagnosis referable 
to any inflammatory skin problems, including lupus 
erythematosus in service or until some 30 years after 
discharge from service.  On a Report of Medical History for 
separation from service in September 1968, the veteran 
specifically denied any skin diseases or growths or any 
problems any with swollen or painful joints or shortness of 
breath, and no pertinent abnormalities were noted on 
examination at that time.  Medical reports from Emory Clinic 
in Atlanta, Georgia, showed that the veteran was first 
treated for chronic, inflammatory skin problems in 1998, and 
was first diagnosed with lupus erythematosus around 1999.  
(See April 2005 Emory Clinic report).  

With regard to the claim of service connection for lupus 
erythematosus based on presumptive diseases, the law is clear 
that only those disabilities listed in 38 C.F.R. § 3.309(e), 
will be considered to have been incurred in service.  Here, 
the inflammatory skin disorder for which the veteran seeks 
service connection, lupus erythematosus, is not one for which 
presumptive service connection may be granted.  Thus, 
presumptive service connection for this disorder due to 
herbicide exposure is not warranted.  McCartt v. West, 12 
Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

As noted above, the veteran's service medical records are 
negative for any complaints, treatment, abnormalities, or 
diagnosis referable to any inflammatory skin problems, 
including lupus erythematosus in service or until many years 
after his discharge from service.  Furthermore, the veteran 
has not provided any competent evidence which links his 
current lupus erythematosus to service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of lupus erythematosus in 
service or until many years thereafter, and no competent 
evidence relating any current lupus erythematosus to service, 
the Board finds that there is no basis for a favorable 
disposition of the veteran's appeal.  Accordingly, the appeal 
is denied.  

The veteran is advised that he is always free to reopen his 
claim with the submission of competent evidence showing an 
etiological relationship between his lupus erythematosus and 
service.  




ORDER

Service connection for lupus erythematosus, to include as due 
to herbicide exposure is denied.  




		
	G. A. WASIK
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


